415 F.2d 1376
2 Fair Empl. Prac. Cas. (BNA) 189, 2 Empl. Prac. Dec.P 10,103Rush PETTWAY and Peter J. Wrenn et al., Appellants,v.AMERICAN CAST IRON PIPE COMPANY, Appellee.
No. 25826.
United States Court of Appeals Fifth Circuit.
Oct. 7, 1969.

Oscar W. Adams, Jr., Birmingham, Ala., Leroy D. Clark, Robert Belton, New York City, for appellants.
J. R. Forman, Jr., Birmingham, Ala., for appellee.
Daniel Steiner, Gen. Counsel, EEOC, Russell Specter, David R. Cashdan, Attys., EEOC, Washington, D.C., Equal Employment Opportunity Comm., amici curiae.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC OF 411 F.2d 998.
Before BROWN, Chief Judge, RIVES and McENTEE,1 Circuit Judges.
PER CURIAM:


1
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.



1
 Of the First Circuit, sitting by designation